Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-6 are pending.
Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6), which recite steps of collecting one or more metrics of clinical research performance for one or more entities across research studies, producing a performance score, training a machine learning model to determine performance scores, processing a request for entities by applying the performance scores from the model, and performing actions based on the resulting performance scores.  
The step of collecting one or more metrics, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the computer-implemented language, in the context of this claim encompasses a mental process of the user gathering information.  Similarly, the limitation of producing a performance score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
These steps of producing a performance score, training a machine learning model (i.e. relationships), applying performance scores to a predictive model to determine resulting performance scores are all limitations as drafted, under the broadest reasonable interpretation, include mathematical concepts.
These steps of performing actions based on the resulting performance scores, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a fundamental economic practice (e.g. managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing clinical research performance).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3 analyzing metrics and providing recommendations to improve score, reciting particular aspects of how to evaluate scores and recommend improvements may be performed in the mind but for recitation of generic computer components; such as claim 4 normalizing the performance score, reciting particular aspects of using mathematical calculations using generic computer components; such as claim 5 performing a search for investigators, reciting particular aspects of managing interactions between people using generic computing components; and such as claim 6 referring an individual to service/technology providers for research studies, reciting aspects of managing interactions between people using generic computing components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of training a machine model amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 32, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting one or more metrics amounts to mere data gathering, recitation of producing a performance score and applying performance scores to a predictive model amounts to selecting a particular data source or type of data to be manipulated, recitation of performing actions amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as collecting one or more metrics; processing a request for entities; performing actions, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); producing a performance score and training a machine learning model, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, performing a search for Symantec, MPEP 2106.05(d)(II)(i); analyzing metrics (claim 3); normalizing the performance score (claim 4), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); performing a search for investigators, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-6 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “performing actions based on the resulting performance scores of the one or more entities.”  Examiner is unable to determine what exactly means by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abraham-Fuchs et al. – U.S. Publication No. 2005/0182657
Kates et al. – U.S. Publication No. 2006/0248031
Elashoff – U.S. Publication No. 2015/0220868
Menon et al. – U.S. Publication No. 2016/0147653
Piazza et al. – U.S. Publication No. 2016/0180275
Katz et al. – WO 2018/208936
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHEETAL R PAULSON/
Primary Examiner, Art Unit 3626